Name: Commission Regulation (EC) No 684/1999 of 29 March 1999 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC
 Type: Regulation
 Subject Matter: animal product;  EU finance;  trade;  prices;  foodstuff
 Date Published: nan

 Avis juridique important|31999R0684Commission Regulation (EC) No 684/1999 of 29 March 1999 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC Official Journal L 086 , 30/03/1999 P. 0006 - 0006COMMISSION REGULATION (EC) No 684/1999 of 29 March 1999 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regulation (EC) No 1516/96 (2), and in particular Articles 5(4) and 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and in particular Articles 5(4) and 15 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Regulation (EC) No 2916/95, and in particular Articles 3(4) and 10 thereof,Whereas Commission Regulation (EC) No 1484/95 (6) was recently amended by Regulation (EC) No 493/1999 (7) in accordance with the decision taken in the framework of the World Trade Organisation to make it compulsory for the additional duty to be established on the basis of the cif import price; whereas Articles 4(2) and 6 of that Regulation must also be amended in accordance with that decision;Whereas it is necessary to apply this amendment as soon as possible;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1484/95 is hereby amended as follows:1. Article 4(2) is deleted;2. in Article 6, 'laid down in Annex I` is replaced by 'referred to in Article 1`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 25 March 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 49.(2) OJ L 189, 30. 7. 1996, p. 99.(3) OJ L 282, 1. 11. 1975, p. 77.(4) OJ L 305, 19. 12. 1995, p. 49.(5) OJ L 282, 1. 11. 1975, p. 104.(6) OJ L 145, 29. 6. 1995, p. 47.(7) OJ L 59, 6. 3. 1999, p. 15.